DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12 and 16 of U.S. Patent No. 11,052,412. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a sprayer configured to spray fluid, the sprayer comprising: a hopper configured to hold the fluid; and a spray gun configured to received fluid from the hopper mounted to the spray gun and to spray the fluid onto a surface, wherein the spray gun comprises: a gun body; an air passage extending into the gun body, the air passage configured to receive a flow of pressurized air; a first air pathway fluidly connected to the air passage and extending at least partially through the gun body, the first air pathway configured to direct a first portion of the pressurized air downstream from the air passage; and a second air pathway fluidly connected to the air passage and extending at least partially through the gun body, the second air pathway configured to direct a second portion of the pressurized air to the hopper to pressurize the hopper; and a relief valve pneumatically connected to the second air pathway; wherein the relief valve is configured to pneumatically connect an interior of the hopper to the atmosphere when the relief valve is in an open state, thereby venting the pressure within the hopper.  The claims of the instant invention are broader in scope than claims 1, 11, 12 and 16 of U.S. Patent No. 11,052,412, and are therefore, encompassed in claims 1, 11, 12 and 16 of U.S. Patent No. 11,052,412.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bitsakos ‘389.
Bitsakos ‘389 discloses a sprayer configured to spray fluid, the sprayer comprising: a hopper 34c configured to hold the fluid; and a spray gun 10c mounted to the hopper and configured to receive fluid from the hopper and spray the fluid onto a surface, wherein the spray gun comprises: a gun body 16;  an air passage 18c extending into the gun body (120), the air passage configured to receive a flow of pressurized air; a first air pathway 17c; a second air pathway 74s fluidly connected to the air passage and extending through the gun body; a  relief valve member (76c) (see col. 4, line 36-65 as well as fig. 5), pneumatically connected to the second air pathway and configured to pneumatically connect an interior of the hopper to the atmosphere when the relief valve is in an open state, thereby venting the pressure within the hopper.

Allowable Subject Matter
Claims 16-20 are allowed.
Claims 5-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claims 16-18:  The prior art did not teach or suggest a pressure relief valve as claimed by the applicant, specifically a pressure relief valve comprising a spool disposed at least partially within an aperture extending at least partially through the gun body, a spring interfacing with the spool and configured to bias the spool towards a closed position; wherein the spool and the aperture are configured to define a chamber within the gun body; wherein the spool pneumatically seals a chamber at least partially defined by the spool and the aperture when in the closed position, and the chamber is pneumatically connected to atmosphere with the spool in the open position; and wherein the first seal pneumatically seals the chamber at the first end of the aperture with the spool in the closed position and the second seal pneumatically seals the chamber at the second end of the aperture with the spool in each of the open position and the closed position, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 19 and 20:  The prior art did not teach or suggest a sprayer as claimed by the applicant, specifically a sprayer comprising a spray gun comprising a second air pathway fluidly connected to the air passage and extending at least partially through the gun body, the second air pathway configured to direct a second portion of the pressurized air to the hopper to pressurize the hopper; and a pressure regulator mounted to the gun body and configured to control a pressure of the second portion of the pressurized air downstream of the pressure regulator; wherein the pressure regulator adjustable to vary the pressure of the second portion downstream of the pressure regulator; wherein the pressure regulator a knob configured to actuate the pressure regulator between a plurality of positions including a first position associated with a minimum flow state and a second position associated with a maximum flow state; and wherein the knob is configured to rotate 360-degrees between the first position and the second position, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McRitchie ‘459 discloses a sprayer with a hopper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752